Citation Nr: 0123055	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-16 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Entitlement to service connection for carpal tunnel 
syndrome, left wrist.

3.  Entitlement to service connection for tendonitis, claimed 
as left arm pain.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sinus bradycardia.

6.  Entitlement to service connection for lumbosacral strain, 
to include degenerative joint disease (DJD) and sciatica.

7.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

8.  Entitlement to a temporary total disability evaluation 
pursuant to 38 C.F.R. § § 4.29 and 4.30 (2000) for hospital 
treatment in August and November 1997.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to March 
1997.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Oakland, California and Portland, Oregon Department of 
Veterans Affairs (VA) Regional Offices.  The case was most 
recently certified to the Board by the Portland, Oregon 
Regional Office (RO).  

In a May 2000 decision, the Board denied claims of 
entitlement to service connection for narcolepsy, carpal 
tunnel syndrome, tendonitis, claimed as left arm pain, 
hypertension, sinus bradycardia, degenerative joint disease 
of the cervical spine, and a lumbosacral strain, to include 
degenerative joint disease and sciatica, as not well 
grounded.  The Board also denied a claim of entitlement to a 
temporary total hospitalization or convalescence rating based 
upon periods of hospitalization.  

Thereafter, the veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2001, a Joint Motion For Partial Remand And To Stay 
Proceedings was filed.  By Order of Court dated in January 
2001, revised nunc pro tunc in April 2001, the Court granted 
the joint motion and vacated the Board's May 2000 decision 
and remanded for further proceedings.  

The representative filed a brief in support of the 
appellant's claims in August 2001.  

The Board notes that in addition to those issues decided in 
May 2000, the Board remanded the issues of entitlement to 
service connection for bronchitis, and the propriety of the 
initial ratings following the grant of service connection for 
kidney stones, with history of prostatitis and urethritis, 
headaches and left knee patellofemoral syndrome.  Those 
issues have not yet been returned to the Board and are not 
discussed herein.  The remand instructions issued in the May 
2000 Board decision remain in full force and effect.


FINDING OF FACT

Hospitalization of the veteran from July 28, 1997, to August 
14, 1997, and in November 1997, did not result in inpatient 
care in excess of 21 days, it did not require post hospital 
convalescence for one month, and it was not manifested by 
severe post-operative residuals.


CONCLUSION OF LAW

A temporary total hospitalization or convalescence rating 
based on the veteran's hospitalization from July 28 to August 
14, 1997, and in November 1997, is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 4.29, 4.30 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a Temporary Total Rating

VA regulations provide that a temporary total disability 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs facility, or an approved 
hospital, for a period in excess of 21 days.  This increased 
rating will be effective the first day of continuous 
hospitalization and will be terminated effective the last day 
of the month of hospital discharge or effective the last day 
of a month of termination of treatment for the service- 
connected disability.  Notwithstanding that hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  38 
C.F.R. § 4.29.

In this case, the evidence of record reflects that the 
veteran was admitted to Rideout Memorial Hospital on July 28, 
and discharged on August 14, 1997.  The discharge summary 
listed a pertinent discharge diagnosis of obstructive voiding 
secondary to deep membranous urethral strictures and false 
passages.  The veteran is service-connected for a urethral 
stricture disability.  However, his period of hospitalization 
failed to meet the regulatory criteria for a period in excess 
of 21 days.  Accordingly, there is no basis to award benefits 
under 38 C.F.R. § 4.29.

In regard to the veteran's second claimed period in November 
1997, the medical records from Southwest Washington Medical 
Center reflect an inpatient stay of one day.  The veteran 
presented with a complaint of difficulty urinating.  He had a 
catheter inserted and was discharged.  Therefore, the veteran 
clearly did not meet the necessary regulatory criteria for a 
temporary total rating based on his hospitalization.

In regard to benefits under 38 C.F.R. § 4.30, a temporary 
total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  A total rating shall be 
assigned if treatment of a service-connected disability 
results in surgery necessitating at least one month of 
convalescence; or surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a)(1), (2), and (3).

The August 1997 discharge summary from Rideout Memorial 
Hospital noted that the appellant underwent a direct optic 
internal urethrotomy, cystoscopy, and an open suprapubic 
cystostomy with urethral dilatation.  The records reflect 
that the veteran required insertion of a catheter through an 
open cystectomy due to the severity of his stricture.  The 
veteran also was treated for acute renal failure.  His 
condition at the time of discharge was noted as satisfactory 
and prognosis was good.  He was discharged home for 
convalescence with restrictions of no heavy lifting or 
straining.

In a statement dated in February 1998, the veteran stated 
that he was placed on convalescence until September 2, 1997.  
In his notice of disagreement (NOD), received in October 
1998, the veteran stated that he was practically bedridden 
from his July 1997 surgery as he could not sit up at all; he 
had to either lie down or sit in a fully reclined chair.  He 
also stated that he had to return to the hospital for several 
days for follow-up laboratory studies pertaining to his 
kidney function.  The veteran related that he was not 
released to return to work until September 3, 1997.  Finally, 
as part of his substantive appeal that was received in 
December 1998, the veteran argued that he was confined to his 
house with an unhealed surgical wound.  He also stated that 
he did not return to work until September 3, 1997.  The 
veteran has not alleged any period of convalescence in regard 
to his November 1997 medical treatment.

Applying the provisions of 38 C.F.R. § 4.30, the Board finds 
that the veteran has not satisfied the schedular criteria.  
The veteran has argued that he was confined to his house due 
to an unhealed surgical wound.  However, the discharge 
summary does not support that contention.  The veteran did 
require abdominal surgery in order to correct his 
constriction.  Further, he was restricted from heavy lifting 
or straining.  However, he was not confined to his home.  He 
was able to return to the hospital for necessary evaluations.  
He has not produced any evidence to show that he had any 
problems with the healing of his surgical incision.  Records 
from Family Physicians reflect treatment provided to the 
veteran from August 1997 to November 1998, and do not reflect 
any evidence of the veteran being bedridden, or suffering 
from severe incompletely healed surgical wounds.

The veteran also contends that he required over 30 days of 
convalescence.  The veteran maintains that the 30 day period 
should encompass the time from the date of his admission to 
the date of his return to work.  He further argues that this 
view is supported by the regulations regarding the effective 
date of an award of benefits under 38 C.F.R. § 4.30 which 
provides that a "total disability rating...will be 
assigned...effective the date of hospital admission..."

The Board finds that the veteran's view of the applicable 
regulation is in error.  The effective date refers to the 
period the rating will be made effective from once the other 
criteria to establish a grant of benefits have been 
satisfied.  This is noted in the regulations where it is 
stated that the benefit will be awarded if the entitlement 
"is warranted under paragraph (a)(1), (2), or (3) of this 
section...."  38 C.F.R. § 4.30. The regulation does not 
stand for the proposition that the convalescent period is 
calculated from the date of admission.  The term 
"convalescence," although not defined by regulation, refers 
to "the stage of recovery following an attack of disease, a 
surgical operation or an injury."  Felden v. West, 11 Vet. 
App. 427, 430 (1998) (emphasis added).  Further, the 
veteran's convalescent period began upon his release from the 
hospital on August 14, 1997.  By his own statements the 
veteran was returned to work at some point during the first 
few days of September 1997. The clinical record clearly shows 
that he did not require a 30 day period of postoperative 
convalescence.  Accordingly, there is no basis to award 
benefits under 38 C.F.R. § 4.30.

In reaching this decision, the Board observes that the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  In this case, however, 
the Board finds that the veteran has not met the basic 
criteria for entitlement, thus, there is no legal basis for 
an award of temporary total ratings under 38 C.F.R. §§ 4.29 
or 4.30.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The appeal is without 
legal merit and further development or analysis would not be 
productive.  Indeed, the veteran has made no suggestion that 
additional development of these claims is in order because of 
missing VA or private medical records, or that securing 
additional records would clinically demonstrate that 
convalescence was necessary.  

The benefits sought on appeal are denied.


ORDER

Temporary total ratings under the provisions of 38 C.F.R. 
§ 4.29 for the veteran's hospitalization in August and 
November 1997 are denied.  

Temporary total ratings under the provisions of 38 C.F.R. 
§ 4.30 for a period of convalescence following the veteran's 
hospitalizations in August and November 1997 are denied.  


REMAND

The veteran claims entitlement to service connection for 
narcolepsy, carpal tunnel syndrome, tendonitis, claimed as 
left arm pain, hypertension, sinus bradycardia, lumbosacral 
strain, to include DJD and sciatica and DJD of the cervical 
spine.   

The Board grants the appellant's July 31, 2001 motion to 
extend the period of time to file a brief with the Board.

On August 1, 2001, the representative filed a brief with the 
Board identifying, inter alia, additional private physician 
treatment records.  As these records are not currently 
associated with the claims folder additional development of 
the appellant's claims is necessary.  38 U.S.C.A. § 5103A 
(West 1991 & Supp. 2001).  

With regard to the claim of entitlement to service connection 
for cervical degenerative joint disease, the Board notes that 
a June 1996 x-ray examination was interpreted to show early 
DJD at the level of C5-C6.  Otherwise, the vertebral bodies 
and intervertebral body spaces in the oblique views looked 
unremarkable.  

At his July 1997 VA examination the veteran's neck was 
reported as supple with full painless range of motion.  The 
examiner's diagnosis was status post cervical strain, neck 
within normal limits.  X-rays of the cervical spine were 
interpreted as finding no evidence of fracture, dislocation 
or abnormal alignment.  The intervertebral disc spaces, 
neural foramina and vertebral appendages were normal.  No 
soft tissue abnormality was seen.  Neither DJD nor 
degenerative disc disease were noted.  The impression was no 
significant finding in cervical spine.  

Based upon these inconsistent findings, it is unclear to the 
Board whether the veteran currently suffers from DJD of the 
cervical spine.  Thus, in order to assist the veteran with 
obtaining evidence in support of his claim the Board finds 
that further development is warranted.

Therefore, the case is remanded to the RO for the following 
action:

1.  The RO should take the appropriate 
steps to contact the veteran through 
counsel and determine if he has any 
additional argument to present on his 
behalf or evidence to submit in support 
of his claims of entitlement to service 
connection for narcolepsy, carpal tunnel 
syndrome of the left wrist, tendonitis, 
claimed as left arm pain; hypertension; 
sinus bradycardia; lumbosacral strain, to 
include degenerative joint disease (DJD) 
and sciatica; and cervical DJD. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for narcolepsy, 
carpal tunnel syndrome of the left wrist, 
tendonitis, claimed as left arm pain; 
hypertension; sinus bradycardia; 
lumbosacral strain, to include 
degenerative joint disease (DJD) and 
sciatica; and cervical DJD since 1997.  
After securing the necessary release, the 
RO should obtain these records.  In 
particular, the RO must attempt to secure 
those records identified in Appellant's 
Brief in Support of Claim filed in August 
2001.

If, after making reasonable efforts to 
obtain the named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the claimed 
cervical DJD.  All indicated testing 
should be conducted and the claims files 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examination report should 
reflect that such a review was made.  
Following a review of the complete 
record, in particular, the June 1996 x-
ray examination, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that that any 
currently demonstrated DJD of the 
cervical spine was incurred or aggravated 
in service.  A complete rationale for any 
opinion should be provided.  Any report 
prepared should be typed.

4.  If the records secured pursuant to 
the development ordered above show 
competent evidence of a current 
disability manifested by narcolepsy, 
carpal tunnel syndrome of the left wrist, 
tendonitis, claimed as left arm pain; 
hypertension; sinus bradycardia; 
lumbosacral strain, to include 
degenerative joint disease (DJD) and 
sciatica; and/or cervical DJD, then the 
RO should schedule appropriate VA 
examinations to determine the nature and 
etiology of each diagnosed disorder.  VA 
examinations are not necessary for any 
claimed disorder which is not manifested 
by competent evidence of a current 
disability.  All indicated testing should 
be conducted and the claims files must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examination report should reflect 
that such a review was made.  Following a 
review of the complete record the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that that any diagnosed disorder was 
incurred or aggravated in service.  A 
complete rationale for any opinion should 
be provided.  Any report prepared should 
be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



